Citation Nr: 1010747	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; P.G.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of posttraumatic stress disorder (PTSD).

2.  A current anxiety disorder, not otherwise specified, is 
shown by the medical evidence of record to be related to his 
military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

2.  An anxiety disorder, not otherwise specified, was 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Shortly before the Veteran filed the claim at issue herein, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter dated in July 2006 advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and 


private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was also provided an adequate VA 
examination to determine the presence of an acquired 
psychiatric disorder, including PTSD, and, if any present, 
the etiology and severity thereof.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty service from 
June 1969 to June 1973, of which he served in the Republic of 
Vietnam from August 1970 to August 1971.  Herein, the Veteran 
is seeking service connection for an acquired psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

A review of the Veteran's service treatment record did not 
reveal complaints of or treatment for PTSD or symptoms 
thereof.  Consequent to his active service separation, on his 
April 1973 report of medical history, the Veteran indicated 
that did not then experience nor had he ever experienced 
depression or excessive worry; nervous trouble of any sort; 
or frequent trouble sleeping.  Further, upon separation from 
active service, the Veteran denied a family history of 
psychosis, and a clinical examination demonstrated that the 
Veteran was psychiatrically "normal."

In November 2005, the Veteran submitted a claim of 
entitlement to service connection for PTSD, which was denied 
in August 2006.  The Veteran perfected an appeal of this 
decision in August 2007.  In March 2009, the Board found that 
the Veteran's service personnel records demonstrated that he 
was stationed at a base in Cam Ranh Bay, Vietnam, during an 
August 1971 attack that resulted in American casualties.  The 
Veteran had previously asserted that he witnessed his base in 
Cam Ranh Bay, Vietnam, being bombed in either August or 
September 1971.  As such, the Board found that the asserted 
stressor concerning the attack on Cam Ranh Bay, Vietnam, was 
verified.  See 38 C.F.R. § 3.304(f).  The Board then remanded 
the Veteran's service-connection claim because the evidence 
of record was insufficient for evaluation purposes.  Littke 
v. Derwinski, Vet. App. 90, 93 (1990).  Specifically, the 
Board found that a June 2006 VA examination was inadequate 
because the examiner failed to address pertinent evidence of 
record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Further, the Board found that a January 2008 private 
psychological evaluation was inadequate.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  Given that the remaining evidence of 
record did not include either a diagnosis of PTSD or an 
etiological opinion as to the Veteran's then current 
psychiatric disorder, the Board found that a remand was 
warranted for further development.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In the March 2009 
remand, the Board directed the RO to schedule the Veteran to 
undergo a VA examination to determine the presence of PTSD 
and, if so, whether it is related to the Veteran's verified 
inservice stressor.  Alternatively, if the diagnosis was a 
psychiatric disorder other than PTSD, the examiner was 
directed to opine as to the etiology and severity thereof.

In May 2009, the Veteran underwent a VA examination wherein 
the RO directed the examiner to "determine the nature and 
etiology of all psychiatric disorders found."  If the 
diagnosis was PTSD, the RO directed the examiner to specify 
whether the verified stressor was sufficient to produce PTSD 
and whether the Veteran's PTSD was related to that stressor.  
If the diagnosis was a psychiatric disorder other than PTSD, 
the RO directed the examiner to opine as to the relationship, 
if any, between that psychiatric disorder and the Veteran's 
military service.  As such, the Board finds that the RO 
substantially complied with the directives of the March 2009 
Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

After a thorough review of the evidence of record, including 
the Veteran's service treatment records, verified stressor, 
post-service medical history, subjective complaints, and 
objective clinical findings, the May 2009 examiner diagnosed 
an anxiety disorder, not otherwise specified.  The examiner 
found that the Veteran "presented with some symptoms 
associated with PTSD, but [did] not meet the full criteria 
for the disorder."  Specifically, the examiner found that 
the Veteran did not meet Criteria D based solely on the 
presence of hyperarousal symptoms.  See 38 C.F.R. § 3.304(f); 
see also Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).

Based on a longitudinal review of the Veteran's claims file, 
the January 2008 private psychological evaluation was the 
only evidence of record wherein a diagnosis of PTSD was 
rendered.  In March 2009, the Board found that this private 
evaluation was inadequate for purposes of determining service 
connection.  Further, in May 2009, a VA examiner specifically 
determined that the Veteran did not meet all of the criteria 
required for a PTSD diagnosis.  As such, the Board finds that 
the medical evidence of record does not support a finding of 
a current PTSD diagnosis.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate 
medical evidence reflecting the current presence of the 
claimed disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

To the extent that the Veteran asserts that he currently has 
PTSD, the Board finds that as a layman, his statements are 
not competent medical evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possess the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Id. at 494; see also 
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Consequently, lay assertions of a diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding 
current diagnosis of PTSD, the benefit-of-the-doubt rule does 
not apply.  Accordingly, service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder Other Than PTSD

A review of the Veteran's service treatment records did not 
reveal complaints of or treatment for a psychiatric disorder 
or symptoms thereof.  On his April 1973 report of medical 
history, the Veteran indicated that he did not experience nor 
had he ever experienced depression or excessive worry; 
nervous trouble of any sort; or frequent trouble sleeping.  A 
clinical examination demonstrated that the Veteran was 
psychiatrically "normal."

In October 1995, the Veteran underwent a VA psychiatric 
examination.  As a result of this examination, it was 
determined that the Veteran experienced a moderate degree of 
psychiatric impairment and that he required psychiatric 
treatment, but no diagnosis was provided.

In September 1997, a private treatment report revealed that 
one of the Veteran's normal medications was Paxil; no 
relevant diagnosis was provided.  

During a June 1998 VA general medical examination, the 
Veteran reported experiencing depression, but no relevant 
diagnosis was provided.  In August 1998, a private 
psychological evaluation resulted in a diagnosis of 
depression, not otherwise specified, but no etiological 
opinion was rendered.  In December 1998, VA treatment reports 
demonstrated that the Veteran complained of depression, 
irritability, and sleep problems "stemming from [a] broken 
back and losses" in the past year.  The diagnosis was 
"depression, single episode."  

In March 1999, the Veteran reported increased depression 
"due to increased physical pain."  In May and September 
1999, the diagnosis was depression, and in December 1999, the 
diagnosis was depression, not otherwise specified, but no 
etiological opinion was provided on any of these occasions.

As the result of a May 2000 psychiatric medication management 
appointment, the diagnoses were depression, not otherwise 
specified, and chronic pain syndrome.  No etiological opinion 
was rendered.

In November 2005, the Veteran submitted a claim of 
entitlement to service connection for PTSD.  Although the 
Veteran limited his November 2005 service connection claim to 
PTSD, the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by a 
veteran's description of the claim, reported symptoms, and 
the other information of record.  Clemons, 23 Vet. App. at 4.  
As such, VA re-captioned the Veteran's claim as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.

In May 2009, the Veteran underwent a VA examination to 
determine the presence of a psychiatric disorder, including 
PTSD, and whether any found psychiatric disorder was related 
to his active duty service.  After a thorough review of the 
evidence of record, including the Veteran's service treatment 
records, post-service 


medical history, subjective complaints, and objective 
clinical findings, the diagnosis was an anxiety disorder, not 
otherwise specified.  The examiner then opined,

[I]t is my clinical opinion that [the 
Veteran's] anxiety and depressive 
symptoms have multiple contributing 
factors.  Some of [the Veteran's] 
anxiety symptoms are directly related to 
his Vietnam combat stressors, while 
other anxiety and depressive symptoms 
are secondary to his medical conditions 
and death of family members.

Based on a review of the evidence of record, the Board finds 
there is a reasonable basis to relate the Veteran's current 
anxiety disorder, not otherwise specified, with his active 
duty service.  Specifically, the May 2009 VA examiner opined 
that symptoms of the Veteran's current anxiety disorder, not 
otherwise specified, were related to his military service.  
See Mitleider v. Brown, 11 Vet. App. 181 (1998).  Applying 
the doctrine of reasonable doubt, the Board finds that the 
Veteran's anxiety disorder, not otherwise specified, is 
related to his active military service.  Gilbert, 1 Vet. App. 
at 49.  Accordingly, service connection for an anxiety 
disorder, not otherwise specified, is warranted.


ORDER


Service connection for PTSD is denied.

Service connection for an anxiety disorder, not otherwise 
specified, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


